DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 07/08/2022 has been entered. Claims 1-9 have been amended and claims 11-17 have been newly added. Thus, claims 1-17 are currently pending and are under examination.

Priority
	Parent application 17/095,777 claims priority to foreign document DE102019130574 (filed 11/12/2019), however, the present application fails to benefit to the same foreign document in view of the ADS filed on 06/21/2021. The foreign priority information on page 3 of the ADS is incomplete and Applicant is required to complete this field to obtain the right of foreign priority. Accordingly, the effective filing date of the instant invention is 11/12/2020, the filing date of 17/095,777.

Withdrawn Objections, Rejections and Allowable Subject Matter
	Claims 1, 3, 5 and 7-8 have been amended to obviate minor informalities and thus the objection to the claims has been withdrawn.
	Claims 1-2 and 4-7 have been amended to obviate the indefinite languages. Accordingly, the 112(b) rejection of the record has been withdrawn.
	The allowable subject matter set forth in the last Office Action has been withdrawn in view of the 102(a)(1) rejection set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent number CN111187143A (CN’143, published 05/22/2022; original and machine translation attached herein).
	Regarding claim 1, CN’143 teaches the following process for the production of 1233xf:

    PNG
    media_image1.png
    162
    641
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    340
    646
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    473
    641
    media_image3.png
    Greyscale


	Regarding claims 2-7 and 11-13, CN’143 teaches the following: 

    PNG
    media_image4.png
    520
    660
    media_image4.png
    Greyscale

	Regarding claims 5-10 and 14-17, CN’143 teaches the following:

    PNG
    media_image5.png
    296
    584
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    495
    565
    media_image6.png
    Greyscale

Conclusion
	Claims 1-17 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622